Detailed Action
Claims 21-40 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f): 
(f} Element in Claim for a Combination. -An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also comm only referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic place holder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic place holder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre - AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic place holder is not preceded by a structural modifier. Such claim limitation(s) is/are:
control module in claims 21, 22, 23, 27, 31-32, and 37
imaging module in claim 21 and 31
overlay module in claim 21 and 31
electrode positioning module in claim 23 and 33

There is no written description provided in the specification as to what these different modules are structurally (see 112A and 112B rejections below). For the purpose of this office action, the modules will be interpreted as computer processing hardware or software or known equivalents.
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

            Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitations “control module, imaging module, overlay module, and electrode positioning module” recited in the claims  are not supported by a written description in the specification as originally-filed, because the specification discloses the control module, imaging module, overlay module, and electrode positioning module” but fail  to disclose the  structures that describe these modules. The specification does not disclose  a sufficient structure that describe the functions of the modules . Further it is  not clear if the modules are hardware modules or software modules.  

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


          Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, because the metes and bounds of the claimed invention are vague and ill-defined due to an inadequate written description with reference to the rejection under 35 U.S.C. 112, 1st par.,  whereby the claims are rendered indefinite. 
The limitations  “control module, imaging module, overlay module, and electrode positioning module” lack clarity because  there is no written description or explanation in the specification for these modules. Further it is not clear whether the modules are software module or hardware module. Said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claims are rendered indefinite. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims  21-22, 24-33 and 35-40  are rejected   under 35 U.S.C. 103(a) as being unpatentable over Kaula; Norbert F. (hereafter Kaula ) US 20090209879 A1 published on September 20, 2009 , in view of  Takeshima; Byrd; Charles Bryan (hereafter Byrd) US 20060122514 A1 published on June 08, 2006;  and  further in view of Bertagnoli; Rudolph, (hereafter Bertagnoli), US 20090105604 A1 published on April 23, 2009.
Regarding claim 21, Kaula teaches an apparatus configured to visually display a location of a nerve in a patient(figs. 1,2, 7 ,[0024], [0035]-[0037], the surgical system 10  includes a touch screen display 36, and during a medical operation the surgical system 10   receives and  display the nerve location as illustrated in Fig.7), the apparatus comprising:
a control module (figs. 1,2, [0011],[0037], The control unit 12 (see fig. 2)) configured to: 
 determine a first locus of potential sites of the nerve equidistant from a first position on the patient when a first stimulation electrode stimulates the nerve (fig. 13, [0065]-[0069], determine the distance from each of the plurality of electrodes of a nerve, wherein each distance measurement represents a distance of a sphere in which the nerve exists. The first locus of potential sites of the nerve equidistant from a first position corresponds to  one of the represents distances measured from the center of the sphere in which the nerve exists); 
 determine a second locus of potential sites of the nerve equidistant from a second position on the patient when a second stimulation electrode stimulates the nerve, wherein the second position is different from the first position (Figs. 7 and 13, [0030], [0065]-[0069], determine the distance from each of the plurality of electrodes of a nerve. Each distance measurement represents a distance of a sphere in which the nerve exists and though triangulation using the geometric relationship of the electrodes narrows the nerve to a radius and angle to indicate on a display on the display 7. The second locus of potential sites of the nerve equidistant from a second position on the patient corresponds to one of the other  represents the  distance of a sphere in which the nerve exists) 
            It is noted that Kaula doses not specifically teaches “ determine an intersection of the first locus of potential sites of the nerve and the second locus of potential sites of the nerve to identify the location of the nerve; an imaging module configured to acquire an image of the patient's anatomy; and an overlay module configured to visually overlay a map of the location of the nerve on the image of the patient's anatomy
On the other hand, Byrd teaches determine an intersection of the first locus of potential sites of the nerve and the second locus of potential sites of the nerve to identify the location of the nerve ([0027]-[0028], a device for determining the position of a probe in the body by determining distances using a plurality of electrodes and then determining the position in three-dimensions by determining the intersection of different spheres, );
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the device taught by Kaula to include determining the intersection of spheres as taught by Byrd in order to determine the position of the nerve in 3-dimensions. Further displaying the position of the nerve in 3-dimensions allows user of Kaula to determine the depth of the nerve based on the coordinate that represent the depth in 3D space; 
however,  it is further noted that the combination of Kaula in view of Byrd does not specifically teach “an imaging module configured to acquire an image of the patient's anatomy; and an overlay module configured to visually overlay a map of the location of the nerve on the image of the patient's anatomy”.
On the other hand, Bertagnoli teaches  an imaging module configured to acquire an image of the patient's anatomy(figs 28-31, [0083], imaging technology MRI, CT etc used to generate a model of the patient); and 
an overlay module configured to visually overlay a map of the location of the nerve on the image of the patient's anatomy(fig. 29, [0083], showing the anatomy and nerve structure along with the probe positioning using markers).
IT would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the device taught by Kaula to include imaging and overlay module as taught by Bertagnali in order to display the position of the probe on an image of the anatomy of interest, and  to allow  medical personnel to determine  precisely the location and the movement of  the probe inside the human body during a medical examination .
Claim 31 is rejected the same as claim 21 except claim 31 is directed to a method  claim.

Regarding claim 22, Kaula teaches wherein the control module is configured to provide electrical current from an electrical source to each of the first stimulation electrode and the second stimulation electrode ([0040], the surgical system 10 electrically stimulating nerves via one or more stimulation electrodes, wherein  the  electrode providing  a path for the stimulation electrical current) 
Claim 32 is rejected the same as claim 22 except claim 32 is directed to a method  claim.

Regarding claim 24, Kaula teaches wherein the first locus or second locus (Figs. 7 and 13, [0030], [0065],  as discussed in claim 22 above, Kaula  specifically teaches a method of determining  the distance from each of the plurality of electrodes of a nerve).
However it is noted that   Kaula  does not specifically teach “the first locus or second locus is spherical” 
            On the other hand  Byrd teaches the first locus or second locus is spherical ([0027]-[0028], a device for determining the position of a probe in the body by determining distances using a plurality of electrodes and then determining the position in three-dimensions by determining the intersection of different spheres).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the device taught by Kaula to include determining the intersection of spheres as taught by Byrd in order to determine the position of the nerve in 3-dimensions. Further displaying the position of the nerve in 3-dimensions allows user of Kaula to determine the depth of the nerve based on the coordinate that represent the depth in 3D space;

Claim 34 is rejected the same as claim 24 except claim 34 is directed to a method  claim.

Regarding claim 25, Kaula teaches wherein the first stimulation electrode and the second stimulation electrode are different (figs. 7, 13, [0040],[0053], determining four distance form four different stimulation electrodes).
Claim 35 is rejected the same as claim 25 except claim 35 is directed to a method  claim.

Regarding claim 26, Kaula teaches wherein the first stimulation electrode and the second stimulation electrode are the same (fig 1, [0040], fig. 1 illustrates 8 pairs of EMG electrodes 34 placed on the skin over the major muscle groups on the legs. The electrodes are same type of electrodes).  
Claim 36 is rejected the same as claim 26 except claim 36 is directed to a method  claim.

Regarding claim 27, Kalua teaches wherein the control module is further configured to determine a third locus of potential sites of the nerve equidistant from a third position on the patient when a third stimulation electrode stimulates the nerve (figs. 7, 13, [00065]-[0069], determining the distance of each of the plurality of electrodes to a nerve. Each distance  measurement represents a distance of a sphere in which the nerve exists and the triangulation using the geometric relationship of the electrodes narrows to the nerve)
It is noted that  Kaula doses not specifically teach “determine an intersection of the third locus of potential sites of the nerve with at least one of the first Page 3 of 6 locus of the potential sites or the second locus of potential sites of the nerve to identify the location of the nerve”.
However, Byrd teaches determine an intersection of the first locus of potential sites of the nerve and the second locus of potential sites of the nerve to identify the location of the nerve ([0027]-[0028], a device for determining the position of a probe in the body by determining distances using a plurality of electrodes and then determining the position in three-dimensions by determining the intersection of different spheres);
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the device taught by Kaula to include determining the intersection of spheres as taught by Byrd in order to determine the position of the nerve in 3-dimensions. Further displaying the position of the nerve in 3-dimensions allows user of Kaula to determine the depth of the nerve based on the coordinate that represent the depth in 3D space);
Claim 37 is rejected the same as claim 27 except claim 37 is directed to a method  claim.

Claim 38 is rejected the same as claim 27 except claim 38 is directed to a method  claim.


Regarding claim 28, Kaula teaches wherein the first stimulation electrode, the second stimulation electrode, and the third stimulation electrode are different (fig. 7, [0043], [0053], determining four distance form four different stimulation electrodes (see 0053)) .
Claim 39 is rejected the same as claim 28 except claim 39 is directed to a method  claim.



Regarding claim 29, Kaula teaches wherein the first stimulation electrode, the second stimulation electrode, and the third stimulation electrode are the same (fig 1, [0040], fig. 1 illustrates 8 pairs of EMG electrodes 34 placed on the skin over the major muscle groups on the legs. The electrodes are same type of electrodes).  
Claim 40 is rejected the same as claim 29 except claim 40 is directed to a method  claim.

Regarding claim 30, Byrd teaches wherein the third position is different from the first position and the second position ([0027]-[0028], determining the position of a probe in the body by determining distance using a plurality of different electrodes and then determine different position).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the device taught by Kaula to include determining the intersection of spheres as taught by Byrd in order to determine the position of the nerve in 3-dimensions. Further displaying the position of the nerve in 3-dimensions allows user of Kaula to determine the depth of the nerve based on the coordinate that represent the depth in 3D space. 

Claims  23, and 33  are rejected   under 35 U.S.C. 103(a) as being unpatentable over Kaula; Norbert F. (hereafter Kaula ) US 20090209879 A1 published on September 20, 2009 , in view of  Takeshima; Byrd; as applied to claim 21 above, and  further in view of Charles Bryan (hereafter Byrd) US 20060122514 A1 published on June 08, 2006;  and  further in view of Appenrodt; Peter (hereafter Appenrodt ) US 20080269777 A1 published on September 30, 2008.

Regarding claim 23, Kaula teaches wherein the control module further comprises the first stimulation electrode and the second stimulation electrode (figs. 1,7, [0065]-[0069], the control unit 12 including a real time monitoring of the distance of the four electrodes from a nerve as the probe is advanced through various positions including at each new position of the first stimulation electrode and the second stimulation electrode),
However, Kaula  in view of  Byrd does not teaches “an electrode positioning module configured to position each of the first stimulation electrode and the second stimulation electrode”. 
On the other hand, Appenrodt teaches  an electrode positioning module configured to position each of the first stimulation electrode and the second stimulation electrode (figs. 1, 7, [0023], [0032], an electrode probe insertion device comprising a computer controlled drive system 104) .
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus taught by Kaula to include a drive system as taught by Appenrodt in order to control insertion and removal of an electrode, see [0023], [0032].
Claim 33 is rejected the same as claim 23 except claim 33 is directed to a method  claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793